Title: General Orders, 22 March 1783
From: Washington, George
To: 


                        
                            
                                
                             Saturday March 22d 1783
                            Parole Ghent
                            Countersigns Holland Ireland.
                        
                        For the day tomorrow Major Ashley
                        Brigd. Qr Master 3d Massa. Brigade
                        For duty the 2d Massachusetts regiment.
                        In justice to the zeal and ability of the Chaplains, as well as to his own feelings, the Commander in chief
                            thinks it a duty to declare the regularity and decorum with which divine service is now performed every sunday, will
                            reflect great credit on the army in general, tend to improve the morals, and at the same time, to increase the happiness
                            of the soldiery, and must afford the most pure and rational entertainment for every serious and well disposed mind.
                        No fatigue except on extra occasions, nor General review or inspections to be permitted on the Sabbath day.
                        A Packet Boat will set out from the Continental Dock at Newburgh tomorrow morning at ten o’clock precisely,
                            for West point, and will leave West-point precisely at 4 o’clock in the afternoon—This packet will continue to ply between
                            those places every day, and will leave them at the hours above mentioned.
                    